Citation Nr: 0612512	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1978 to 
September 1984 and November 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2004.  This matter was 
originally on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Wichita, Kansas.

Private dental treatment records from Dr. M.H. were 
associated with the claims file after the issuance of the 
last Supplemental Statement of the Case (SSOC) in August 2005 
and certification of the appeal to the Board.  In the 
November 2005 Informal Hearing Presentation, the veteran's 
authorized representative waived the RO's right to initial 
consideration of this new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issues on appeal.

In the Board's April 2004 Remand, the Board noted that the 
veteran appeared to be raising an additional claim for 
service connection of narcolepsy in a VA Form 9 received by 
the RO in April 2003.  The Board referred this matter to the 
RO but the claims file shows that the Appeals Management 
Center (AMC) did not follow-up on the issue.  Accordingly, 
this matter is referred again to the RO for appropriate 
action.  








FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims.

2.  In a May 1998 decision, the Board determined that the 
veteran's claim of entitlement to service connection for a 
respiratory disorder was not well-grounded.

3.  Evidence received subsequent to the May 1998 Board 
decision is duplicative or cumulative and redundant of 
evidence previously submitted to agency decisionmakers, and 
which in connection with the evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
of a respiratory disorder.  

4.  The veteran did not perfect an appeal of an August 1995 
RO rating decision that denied service connection for a 
dental disorder. 

5.  Evidence received subsequent to the August 1995 RO rating 
decision is duplicative or cumulative and redundant of 
evidence previously submitted to agency decisionmakers, and 
which in connection with the evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
of a dental disorder.  


CONCLUSIONS OF LAW

1.  The May 1998 Board decision is final.  38 U.S.C.A. §§ 
7104(b), 7266 (West 1991); 38 C.F.R. § 20.1100 (1994).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a respiratory 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.159 (2005).  

3.  The August 1995 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a dental 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001); 38 C.F.R.         
§ 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
Pursuant to the Board's April 2004 Remand, in correspondence 
dated in April 2004, the AMC advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The AMC advised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claims of entitlement to service 
connection for a respiratory disorder and dental disorder as 
well as what the evidence must show to establish service 
connection for the claimed disabilities.  The Board also 
recognizes that the April 2004 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first AOJ adjudication of the claims, the case was 
reconsidered again in August 2005 and the SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claims would not be 
prejudicial error to the veteran.  

Also, during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In addition to the notice described above, the 
Court also held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and the claimant should be notified of the type of 
information and evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal. 
Dingess/Hartman, slip op. at 14.  
      
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal in the April 2004 VCAA notice.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, since the claims are not found to be reopened by way 
of the submission of new and material evidence, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
October 2001 rating decision, February 2003 Statement of the 
Case (SOC), and August 2005 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
February 2003 SOC and August 2005 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  Additionally, the Board finds that the AMC 
complied with the Board's April 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


New and Material Evidence-  Service Connection for a 
Respiratory Disorder

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claims for 
service connection for a respiratory disorder and dental 
disorder were initiated in December 1999.  Thus, the old 
definition of "new and material evidence" is applicable to 
his claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a respiratory 
disorder (including bronchitis) was denied by the RO in an 
August 1995 rating decision.  The RO reasoned that no chronic 
respiratory disorder was shown during service and that no 
respiratory problems were shown until nearly three years 
after service.  The veteran perfected an appeal on this issue 
to the Board.  In a May 1998 decision, the Board decided (on 
a ground different than the RO) that the veteran's claim was 
not well-grounded because while a respiratory disability, to 
include bronchitis, had been diagnosed, there was no medical 
opinion of record linking the disorder in any way to the 
veteran's service.  The veteran was notified of this decision 
as well as his appellate rights in VA Form 4597.  The May 
1998 Board decision is final.  38 U.S.C.A. §§ 7104(b), 7266 
(West 1991); 38 C.F.R. § 20.1100 (1994).  

Evidence associated with the claims file prior to the Board's 
May 1998 decision follows.  

Service medical records covering the veteran's first period 
of service included an August 1984 record that showed that he 
presented in a clinic with complaints of sinus congestion, 
clear nasal discharge, and coughing with yellow sputum, 
present for the past five days.  The examiner provided an 
assessment of upper respiratory infection.  An August 1984 
radiographic report noted that an x-ray of the chest was 
normal.  Reports of Medical History dated in August 1984 and 
September 1985 showed that the veteran reported a positive 
response to the question of whether he ever had or had now 
"frequent trouble sleeping."  

Service medical records that covered the veteran's second 
period of service included a January 1990 Report of Medical 
History that showed that the veteran reported a positive 
response to the question of whether he ever had or had now 
"frequent trouble sleeping."  A February 1991 record showed 
that the veteran presented in the emergency room with 
complaints of a productive cough that had been present for 
the past three weeks.  The veteran reported a history of 
wheezing at night and that he smoked one pack of cigarettes 
per day.  After an examination, the examiner provided an 
assessment of productive bronchitis and history of "HS" 
[heavy smoker] wheezing.  The veteran was prescribed Keflex 
and a Provental inhaler.  An undated record noted that the 
veteran had increased bronchial sounds.  An assessment of 
upper respiratory infection was noted.  An April 1991 
examination report showed that the veteran reported that he 
had had a chronic cough and nasal discharge since being "in 
country."  No respiratory disorder was identified.  On the 
April 1991 Report of Medical History, the veteran complained 
of a chronic cough and it was reported that the veteran 
maintained that he had had a chronic cough and frequent colds 
since arriving in Saudi Arabia.  He reported that he took 
medication for his "breathing."  An April 1991 record 
showed that the veteran reported a positive response to the 
question of whether he had "nightmares or trouble sleeping" 
during his service in the Southwest Asian (SWA) theater of 
operations during the Persian Gulf War.  In a May 1991 
Physician/Patient Counseling (Persian Gulf Examination) 
report, the medical officer related that the veteran 
indicated that he had bronchitis for which he took 
Ampicillin.  

The DD Form 214 showed that the veteran served in the SWA 
from December 3, 1990 to May 9, 1991.

A private treatment record dated in March 1993 noted that the 
veteran's chest revealed wheezing and rhonchi and an 
assessment of asthmatic bronchitis was noted.  In a March 
1993 note, Dr. K.W. reported that the veteran should be 
excused from his recent work absences due to a respiratory 
infection and aggravation of his asthma.  A January 1995 
private treatment record from Menninger noted that testing 
revealed obstructive sleep apnea syndrome, severe.  The April 
1995 VA general examination report noted diagnoses of mild 
obstructive airway disease and sleep apnea.  The April 1995 
VA non-tuberculosis diseases examination report showed that 
pulmonary function studies revealed mild chronic obstructive 
pulmonary disease.  VA treatment records dated from 1994 to 
1996 showed that the veteran was followed for obstructive 
sleep apnea and asthma.  

A March 1996 VA general examination report noted that the 
veteran reported that he had been treated for bronchitis at 
the VA Medical Center in Topeka since 1992.  The examiner 
provided diagnoses of bronchitis with mild obstructive 
disease and history of sleep apnea.  A March 1996 VA general 
examination report noted that the veteran had apparently used 
inhalers intermittently for his wheezing episodes.  The 
examiner noted that pulmonary function tests revealed mild 
obstructive changes compatible with mild chronic obstructive 
pulmonary disease.  The examiner indicated that the veteran's 
symptoms were suggestive of acute or chronic bronchitis.  

Evidence associated with the claims file after the Board's 
May 1998 decision follows.

Duplicate service medical records were associated with the 
claims file.  

Private treatment records dated in March 1996 from Menninger 
Sleep Disorder Clinic showed that the veteran was followed 
for obstructive sleep apnea syndrome. 
A physician's report dated in November 1998 from Medical 
Associates noted that the veteran had bronchitis.  VA 
treatment records dated from May 1998 to October 2004 showed 
that the veteran was followed for obstructive sleep apnea.  

The Board finds that the service medical records are 
duplicative of evidence previously considered by the Board at 
the time of the May 1998 decision.  The private and VA 
treatment records while new, are not material, as these 
records are 
cumulative and redundant of evidence of record at the time of 
the May 1998 decision that showed that the veteran was 
currently diagnosed with several respiratory disorders.  
Thus, none of the evidence submitted after the May 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a respiratory disorder.  Accordingly, having 
determined that new and material evidence has not been 
submitted, the claim is not reopened.


New and Material Evidence- Service Connection for a Dental 
Disorder

A review of the claims file reveals that in an August 1995 
rating decision, the RO determined that the veteran's 
original claim for service connection of a dental disorder 
was not well-grounded.  The RO reasoned that the dental 
records showed no ratable dental disease or trauma.  In a 
letter dated in August 1995, the RO advised the veteran of 
the denial of service connection and enclosed VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
Upon receipt of the veteran's Notice of Disagreement, the RO 
issued an SOC in September 1995.  The veteran filed a 
Substantive Appeal in October 1996.  In a May 1998 decision, 
the Board dismissed the veteran's Substantive Appeal of the 
August 1995 denial as not timely filed.  The veteran was 
notified of this decision as well as his appellate rights in 
VA Form 4597.  The May 1998 Board decision is final.  38 
U.S.C.A.       §§ 7104(b), 7266 (West 1991); 38 C.F.R. 
§ 20.1100 (1994).  The August 1995 RO rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).  

Evidence associated with the claims file prior to the RO's 
August 1995 rating decision follows.  

In statements submitted by the veteran, he complained of 
bleeding lower molars and a "bent root" on the lower molars 
that caused persistent pain and bleeding.  

Service dental records covering both periods of the veteran's 
service showed dental treatment.  Service medical records and 
dental records noted no notations of dental trauma. 

Evidence associated with the claims file after the RO's 
August 1995 rating decision follows.

Duplicate service medical and dental records were associated 
with the claims file.  

A March 1996 VA general examination report noted that the 
veteran had "rather poor dental hygiene."  

According to statements of records including the Substantive 
Appeal received by the RO in April 2003, the veteran 
essentially contended that treatment for his pre-existing 
dental conditions ("malocclusion, pericoronitis, impacted 
molor [sic], class, 3-5 dantal [sic] caries, receding gum 
level, detreoirated [sic] bone, bleeding gums") went 
uncompleted during his first period of service.

Private treatment records dated from December 1997 to June 
2005 from Dr. M.H. included a note in which he indicated that 
a June 2005 examination revealed that the veteran had 
extensive periodontal problems.  

The Board finds that the service medical and dental records 
are duplicative of evidence previously considered by the RO 
at the time of the August 1995 rating decision.  The 
veteran's statements, private treatment records, and the VA 
examination report are cumulative and redundant of evidence 
of record at the time of the August 1995 decision that showed 
no dental disorder sustained as a result of dental trauma or 
dental disease upon which a claim for compensation benefits 
may be based.  38 C.F.R. § 3.381(a) (2005).  Thus, none of 
the evidence submitted after the August 1995 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of a 
dental disorder.  Accordingly, having determined that new and 
material evidence has not been submitted, the claim is not 
reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a respiratory 
disorder is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a dental 
disorder is not reopened.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


